Be Haven, J.
1. So far as relates to the question of
the sufficiency of the evidence to support the findings, we think the case falls within the well-settled rule that the findings of the trial court will not be set aside by us when there is a substantial conflict in the evidence.
2. The refusal of plaintiff to release the defendant Mrs. Jennie Beer from the payment of the note sued on, and to accept the other defendants, Clifton and Weil, as his sole debtors thereon, was not a fraud upon the other creditors of Mrs. Beer, under the circumstances disclosed by the evidence upon the part of plaintiff, and upon: which the court based its findings.
Judgment and order affirmed.
McFarland, J., and Fitzgerald, J., concurred.
Hearing in Bank denied.